Case 1:19-cr-00035-TSK-MJA Document 42 Filed 03/02/21 Page 1 of 5 PageID #: 348




                 THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                          AT CLARKSBURG


 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                                   CRIMINAL NO.: 1:19CR35
                                                      (Judge Kleeh)

 QUIONTE CRAWFORD,

               Defendant.

                        MOTION TO APPOINT COUNSEL

        The Defendant Quionte Crawford (“Crawford”), through counsel, L. Richard

 Walker, First Assistant Federal Public Defender, moves for an order appointing

 counsel to assist with the preparation of a petition pursuant to 28 U.S.C. § 2255.

        On May 30, 2019, Crawford waived his right to a grand jury and consented to

 an Information which was filed in the Northern District of West Virginia, in

 Clarksburg. This Information charged Crawford with five counts of enticement of

 a minor to engage in criminal sexual activity, in violation of 18 U.S.C. § 2422 (b).

 Each offense carries a minimum of ten years in prison and a maximum penalty of

 life in prison.

        Crawford pleaded guilty to the five felony offenses and this Court imposed

 five life sentences.       This was the least beneficial plea agreement undersigned
Case 1:19-cr-00035-TSK-MJA Document 42 Filed 03/02/21 Page 2 of 5 PageID #: 349




 counsel has ever seen negotiated in this district. Undersigned was not present at

 sentencing, but he followed the case on the news. After sentencing, undersigned

 counsel accepted an appointment to represent Mr. Crawford in connection with a

 direct appeal before the Court of Appeals for the Fourth Circuit, case number 19-

 4876.

         On April 21, 2020, Mr. Crawford’s opening brief and joint appendix were

 filed with the Fourth Circuit Court of Appeal. The issue presented was whether Mr.

 Crawford received effective assistance of counsel in connection with his negotiated

 settlement that resulted in five life sentences.

         On May 13, 2020, the Government filed a response. It argued that the record

 was insufficient to support a claim of ineffective assistance of counsel, which are

 not normally raised on appeal:

               In order for such a claim to be cognizable on appeal, it
               must appear conclusively from the record of the
               proceedings that there was ineffective assistance. The
               appellant bears the burden of meeting the Strickland
               standard by demonstrating both that his counsel’s
               performance was deficient and that he was prejudiced
               thereby.     Considering the prejudice prong alone,
               appellant fails to show how the allegedly bad sentencing
               advice or estimation he received from Defense Counsel
               was the “but-for” cause of his plea, and that he would
               otherwise have insisted on a trial. His statements under
               oath at the plea hearing, as well as other circumstances,
               show that he had not been made any promises; that he had
               been informed of the statutory maximum; that he was
               aware of the District Court’s sentencing discretion; and
               that he understood the uncertainty inherent in the
Case 1:19-cr-00035-TSK-MJA Document 42 Filed 03/02/21 Page 3 of 5 PageID #: 350




              sentencing process. With—and based upon—this
              knowledge, he proceeded to enter to his guilty plea
              anyway. The sentence imposed was, in fact, within the
              statutory maximum and within the discretion of the
              District Court. Thus, he cannot show that he was
              prejudiced by Defense Counsel’s erroneous advice, which
              primarily pertained to the reduction for Acceptance of
              Responsibility. Because ineffective assistance does not
              appear conclusively from the record, his claim is not
              cognizable on appeal.

       Gov. Brief at 8-9.

       On February 19, 2021, the Fourth Circuit issued an Unpublished Opinion

 affirming Mr. Crawford’s conviction and sentence.             It suggested that the

 appropriate avenue for relief, if any, is a petition pursuant to 28 U.S.C. § 2255.

       Undersigned counsel has discussed this possibility with Mr. Crawford. He

 understands his right to file a petition for a writ of certiorari with the U.S. Supreme

 Court, but chooses, instead, to file a petition pursuant to 28 U.S.C. §2255 and to

 make a claim of ineffective assistance of counsel.

       To be sure, Crawford needs counsel for the purpose of a petition pursuant to

 28 U.S.C. § 2255. Crawford is not familiar with the applicable law and procedure.

 Crawford has a documented history of difficulty learning and a possible diagnosis

 of ADHD and/or ADD.         See PSR at paragraphs 141-146. Crawford is indigent.

 Crawford is incarcerated at USP Allenwood and subject to a modified lock down,

 which makes it exceedingly difficult to access the law library on a consistent basis.
Case 1:19-cr-00035-TSK-MJA Document 42 Filed 03/02/21 Page 4 of 5 PageID #: 351




       Having examined the record already, undersigned counsel is very familiar

 with this case and is willing to assist with the filing of such a petition. Undersigned

 counsel has handled these petitions in the past and succeeded in reversing a

 conviction and sentence where, similarly, the defendant did not receive effective

 assistance in connection with the plea of guilty.

       Finally, this Court has the discretion to appoint counsel in connection with a

 petition filed pursuant to 28 U.S.C. §2255.          See United States District Court,

 NDWV,      Criminal    Justice   Act    Plan,   at     p.   4   (2017)   available   at:

 https://wvn.fd.org/sites/wvn.fd.org/files/plans_rules/2017%20Amended%20CJA%

 20Plan%20for%20NDWV.pdf (last accessed February 26, 2021).

       WHEREFORE, Mr. Crawford requests the appointment of counsel to assist

 with his contemplated petition pursuant to 28 U.S.C. § 2255.



                                         Respectfully submitted,

                                         QUIONTE CRAWFORD



 By:   s/ L. Richard Walker
       L. Richard Walker
       Attorney for Appellant
       WV State Bar ID 9580
       320 W. Pike St., Suite 360
       Clarksburg, WV 26302
       Tel. (304) 622-3823
       E-Mail. Richard_Walker@fd.org
Case 1:19-cr-00035-TSK-MJA Document 42 Filed 03/02/21 Page 5 of 5 PageID #: 352




                         CERTIFICATION OF SERVICE

       I hereby certify that on March 2, 2021, I electronically filed the foregoing with

 the Clerk of the Court for the United States Court of Appeals for the Fourth Circuit

 using the CM/ECF system, which will send notification of such filing to the

 following CM/ECF user:




                      David J. Perri, Assistant U. S. Attorney
                        1125 Chapline Street, Suite 3000
                                  P. O. Box 591
                            Wheeling, WV 26003-0000



 By:   s/ L. Richard Walker
       L. Richard Walker
       Attorney for Appellant
       WV State Bar ID 9580
       Federal Public Defender Office
       Huntingdon Bank Building
       320 W. Pike St., Suite 360
       Clarksburg, WV 26302
       Tel. (304) 622-3823
       E-Mail. Richard_Walker@fd.org
